Citation Nr: 0634197	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-28 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel









INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The veteran was scheduled for a Travel Board hearing in 
October 2005, but failed to appear.  A report of contact 
dated in October 2005 notes that the veteran no longer 
desired a Board hearing of any sort.  Accordingly, the Board 
will proceed as if the veteran's request for a Board hearing 
has been withdrawn.  See 38 C.F.R. § 20.704(d) (2006).



FINDINGS OF FACT

The veteran does not have PTSD; his complaints are the result 
of polysubstance abuse.



CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
July 2002 letter.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In terms of any notification 
regarding downstream elements, because of the denial of the 
issue below, any such downstream elements are rendered moot; 
thus, the veteran is not prejudiced by the Board's 
consideration of the pending issue.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  
It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the July 
2002 letter when it generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claim.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records and VA medical records.  The veteran 
has not indicated the presence of any other outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  The veteran has been provided a medical examination 
in furtherance of substantiating his claim.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Analysis

The veteran has claimed service connection for PTSD based 
upon a non-combat in-service trauma, while he served in 
Vietnam.  In particular, the veteran alleges that he has PTSD 
stemming from witnessing a fellow soldier burned to death as 
the result of an accident that occurred while repairing a 
helicopter.  The veteran's DD Form 214 confirms that he 
served in Vietnam. 

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis under 
DSM-IV; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f). 

There is only one diagnosis of PTSD in the record.  At a VA 
PTSD intake assessment conducted in September 2002, a VA 
psychologist diagnosed PTSD due to an incident in service 
during which a friend was burned.  Interestingly the veteran 
complained that his symptoms started four years earlier when 
his girlfriend broke up with him, he lost his job and "went 
back to living on the streets."  The veteran described his 
tour of duty in Vietnam as "working at battalion 
headquarters typing reports and playing volleyball."  He 
also stated that he served as a helicopter crew chief.  He 
then described an incident where a friend was burned in a 
fire while working on a helicopter.  

The following week, another VA psychologist indicated that 
the veteran did not have PTSD.  He noted that substance abuse 
and a possible personality disorder were likely to be the 
main underpinnings of his disorder over the previous several 
years, and not his experiences in Vietnam.  Further, it was 
reported, the veteran's overreporting of psychopathology was 
suspicious for possible secondary gain.

VA medical center reports following September 2002 are 
notably silent with respect to discussion of PTSD, but 
contain numerous treatment notes regarding polysubstance 
dependence.  

The Board finds the second VA psychologist's report more 
persuasive than the first.  The Board agrees with the second 
psychologist's assessment that the veteran's statements 
regarding PTSD were very suspicious for secondary gain.  
Indeed, it appears that the most significant memories of 
Vietnam for the veteran were of typing reports and playing 
volleyball.  The Board finds that the veteran's statements 
regarding his witnessing a fire in which his friend was 
killed are not credible.  Further, the Board finds that the 
veteran does not have PTSD as indicated by the second 
psychologist.  Thus, development for corroboration of that 
event is not necessary.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (illustrating that if the preponderance of 
the evidence shows that a veteran does not have PTSD, 
stressor development is not required).


As the Board finds the second VA psychologist's report more 
persuasive, the preponderance of the evidence is against the 
claim of service connection for PTSD and it must be denied. 


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


